              Case
              Case 1:20-cv-06773-JGK
                   1:20-cv-06773-JGK Document
                                     Document 17
                                              18 Fi led 11/04/20
                                                 Filed  11/04/20 Page
                                                                 Page 11 of
                                                                         of 22
                             I. ~ "••--       · • -. . . . - -·-...,.    •- • • - - - -


                             F~1in; su ~-r
                             I;D'JC ~J!✓-'B: ;:
                                                      1

                                                                                                                              MURTHA
BENJAMIN H. NISSIM, ESQ.
203.653.5419DIRECTTELEPHON E 11·
860.240.5928 DIRECTFACSIMILE . ,
BNISSIM@MURTHALAW.COM
                                      .   _      ,,..._r\ ·•· ·,r, ,.
                                   ELf.('.'l ..,_\. ._:_t .. . .· .' . . •
                              t;. ·, ,        ; c,
                                                                          T .
                                                                               J

                                                                              /.~
                                                                                    t_   r_1 ._·,
                                                                                                     1:
                                                                                                                             !CULLINA
                                                                                                                             ATTORNEYS AT LAW

                              11 Dcc-... _ _ - rrt' 107-D- ,
                              l 10 p-r:-~ ::•i.:...:Su: _ _ __ o_y~~~~r.4, 2020
                                .. . . --·- - -- -- ...- - - -      -
VIA ECF                       ' - . . - ·~ - ...---- · ---                   L(

Hon. John G. Koeltl
Daniel Patrick Moynihan
                                                          jtfil:~, -      ~~
                                                                                                                  11/ ~ ~P. I(,
                                                                                                                         /
United States Courthouse                                                ~                                 4,. tu a_                     ~ '              6-f?
500 Pearl St.                                             ~                    _r. _/}                     ~                             c
                                                          ~ _,,,-rtij AJ}~
                                                                 n      _ _
New York, NY 10007-1312                                                                                                                 Ir                      J
                                                          vi C'1       5 c>
           Re:       EverSpring Capital i=>a~                                                                 lyak,     ~
                     Case No. 1:20-cv-6773 (JGK)                                                          /                       (?     -,.,._ _   _

Dear Judge Koeltl:                                                                                   I1        i( c)-D,           c.)    w · _)
      This firm represents the plaintiff,                                                           EverSpring          Capital     Partners,           KFT.
("EverSpring") in the above-captioned case.

        The parties write to jointly respectfully request that the parties' pre-motion
conference currently scheduled for today, November 4, 2020 at 3:00 P.M. be continued
briefly by approximately 7 to 10 days, as the Court's schedule allows. The parties are
currently engaged in settlement discussions and this additional time will allow them to
continue to focus attention on that effort. Defendant Levente Polyak ("Mr. Polyak") joins
in this request for a continuance of today's pre-motion conference.

        In addition, EverSpring also requests an extension of its time to submit its
response to Mr. Polyak's counter-claims.          Specifically, EverSpring requests an
extension of two weeks following the Court's decision on EverSpring's request for leave
to file a motion to dismiss, or alternatively summary judgment on, Mr. Polyak's counter-
claims.

       Pursuant to Rule 1.E of the Court's Individual Practices, EverSpring represents
as follows: (1) the current deadline for filing EverSpring's response to Mr. Polyak's
counter-claims is November 6, 2020; (2) the original deadline for filing EverSpring's
response to Mr. Polyak's counter-claims was October 7, 2020; (3) this is EverSpring's
second request for an extension of time with respect to this deadline; (4) EverSpring's
previous request for an extension of time was granted; and (5) Mr. Polyak consents to
the requested extension. The requested extension does not affect any other scheduled
dates. Good cause exists for the requested extension because the parties are currently
engaged in settlement discussions and believe focusing their attention on that effort
rather than engaging in motion practice or further pleading would be beneficial at this
time. Accordingly, EverSpring respectfully requests the Court to grant an extension of
time to respond to Mr. Polyak's counterclaims up to and including two weeks following
                                                                                                                             Murtha Cullina LLP
                                                                                                                             177 Broad Street. 16 th Floor
                                                                                                                             Stamford . CT 0690 l
                                                                                                                             T 203.653.5400
                                                                                                                             F 203.653.5444

    CONNECTICUT                       +       MASSACHUSETTS                                    +     NEW         YORK        MURTHALAW.COM

11101815vl
             Case 1:20-cv-06773-JGK
             Case 1:20-cv-06773-JGK Document
                                    Document 18
                                             17 Filed
                                                Filed 11/04/20 Page 2
                                                      11/04/20 Page 2 of
                                                                      of 2
                                                                         2
Hon. John G. Koeltl
November 4, 2020
Page 2


the Court's decision on EverSpring's request for leave to file a file a motion to dismiss,
or alternatively summary judgment on, Mr. Polyak's counter-claims.

        Thank you for your consideration of the foregoing.

        Respectfully submitted,


EverSpring Capital Partners, KFT.                Levente Polyak

 Isl Taruna Garg                                   Isl Levente Polyak
Taruna Garg                                      Levente Polyak
Benjamin H. Nissim                               5 Twist Hill Road
Murtha Cullina LLP                               Newtown, CT 06470
177 Broad Street, 16th Fl.                       Tel: 917.826 .8131
Stamford, CT 06901                               levpolyak@gmail.com
Tel: 203.653.5400
Fax: 203.653.5444                                Pro Se
tgarg@murthalaw.com
bnissim@murthalaw.com

Its Attorneys

cc:     Levente Polyak, Defendant (via ECF)




11101815vl
